1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   THOMAS MICHAEL BENHOFF,                  Case No.: 19cv2191-GPC-MDD
12                              Petitioner,
                                              REPORT AND
13   v.                                       RECOMMENDATION OF UNITED
                                              STATES MAGISTRATE JUDGE
14   STU SHERMAN, Warden,
                                              RE: MOTION TO DISMISS
15                             Respondent.    PETITION FOR WRIT OF
                                              HABEAS CORPUS
16
17                                            [ECF No. 7]
18        This Report and Recommendation is submitted to United States
19   District Judge Gonzalo P. Curiel pursuant to 28 U.S.C. § 636(b)(1) and Civil
20   Local Rule 72.1(c) of the United States District Court for the Southern
21   District of California.
22        For the reasons set forth herein, the Court RECOMMENDS
23   Respondent’s motion to dismiss be DENIED.
24                      I.     PROCEDURAL BACKGROUND
25   A.   Federal Proceedings
26        On November 14, 2019, Thomas Michael Benhoff (“Petitioner”), a
27   California probationer proceeding pro se and in forma pauperis,
                                              1
                                                                    19cv2191-GPC-MDD
1    constructively filed a Petition for Writ of Habeas Corpus pursuant to 28
2    U.S.C. § 2254.1 (ECF Nos. 1, 3). Petitioner raises four grounds for relief.
3    (ECF No. 1 at 6-9). The first through third grounds for relief arise out of
4    Petitioner’s lack of access to the jail’s law library, resulting in: (1) denial of
5    attorneys of choice; (2) denial of access to the courts; and (3) a First
6    Amendment violation. (Id. at 6-8). Petitioner’s fourth ground for relief
7    asserts that the trial court errantly imposed an aggravated sentence based on
8    facts not found to be true by the jury. (Id. at 9).
9          On December 12, 2019, Stu Sherman (“Respondent”) moved to dismiss
10   the Petition on the grounds that it is wholly unexhausted. (ECF No. 7-1
11   (“MTD”)). On January 17, 2020, Petitioner filed a response in opposition,
12   conceding that the Petition is unexhausted but asking the Court stay his
13   Petition and hold it in abeyance. (ECF No. 12 (“Oppo.”) at 1).
14   B.    State Proceedings
15         Petitioner pleaded guilty to two counts of annoying or molesting
16   children (Cal. Penal Code § 647.6(a)(1)) and one count of indecent exposure
17   (Cal. Penal Code § 314(1)). (Lodgment 1 at 2). Petitioner further admitted to
18   the existence of several prior convictions, including felony lewd intent
19   touching of a child under fourteen years old (Cal. Penal Code § 288(a)). (Id.).
20   Pursuant to California Penal Code § 647.6, Petitioner’s prior conviction was
21   used to impose the alternative felony sentencing provision of California Penal
22   Code § 647.6(c)(2) due to his status as a repeat offender. (Id.). As such,
23   Petitioner was sentenced to 12 years in state prison. (Id. at 2-3).
24         Petitioner appealed to the California Court of Appeal, arguing that
25
26
     1 At the time Petitioner filed the instant Petition he was incarcerated. (See ECF No. 1 at 2
27   (stating that Petitioner’s release date was November 18, 2019)).

                                                  2
                                                                               19cv2191-GPC-MDD
1    equal protection principles prohibit the use of his prior conviction to elevate
2    his offenses of annoying or molesting children to felony status. (Lodgment
3    No. 1). Petitioner filed a Petition for Review with the California Supreme
4    Court raising the same issue. (See Lodgment No. 2). The Petition for Review
5    was denied without comment. (Id.).
6          Petitioner also filed numerous habeas corpus petitions in state court.
7    (See Lodgment No. 3). Of relevance to the instant motion, Petitioner filed a
8    habeas corpus petition in the California Supreme Court in December 2018,
9    arguing that: (1) the trial judge imposed an aggravated sentence based upon
10   purported facts that no jury found to be true; and (2) he was denied his
11   privately retained attorneys of choice for the entirety of his criminal
12   proceedings.2 (Lodgment No. 4). In support of his second ground for relief,
13   Petitioner appended a memorandum identical to a memorandum appended in
14   the instant Petition in support of his first three grounds for relief. (See id.;
15   see also ECF No. 1 at 13). The appended memorandum argues that his lack
16   of access to the jail’s law library resulted in: (1) denial of attorneys of choice;
17   (2) denial of access to the courts; and (3) a First Amendment violation.
18   (Lodgment No. 4). The California Supreme Court denied the petition on
19   January 29, 2020. Cal. Courts, Appellate Courts Case Info., Docket,
20   https://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=0&doc_id
21   =2272158&doc_no=S252859&request_token=NiIwLSEmXkw9WzBZSCJdSE
22
23   2 Petitioner filed a second habeas corpus petition in the California Supreme Court
24   contending he has been unlawfully excluded from early parole. (Lodgment No. 5). This
     petition was denied on January 29, 2020. Cal. Courts, Appellate Courts Case Info.,
25   Docket,
     https://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=0&doc_id=2279654&d
26   oc_no=S254286&request_token=NiIwLSEmXkw9WzBZSCJdSENIQEQ0UDxTJiNeTzJSU
     CAgCg%3D%3D (last updated Feb. 6, 2020 at 9:54 AM). Petitioner does not raise that
27   claim in the instant federal petition. (ECF No. 1).

                                                3
                                                                           19cv2191-GPC-MDD
1    JIMEA0UDxTJiI%2BJz9RICAgCg%3D%3D (last updated Feb. 6, 2020 at
2    9:54 AM).
3                               II.    LEGAL STANDARD
4         A federal court may not consider a petition for habeas corpus unless the
5    petitioner first has presented his claims to the state courts, thereby
6    exhausting them. 28 U.S.C. § 2254(b)(1)(A); Rose v. Lundy, 455 U.S. 509, 522
7    (1982). The exhaustion requirement is founded on federal-state comity, as
8    only when the state court has been presented with the claim may it “pass
9    upon and correct alleged violations of its prisoners’ federal rights.” Duncan v.
10   Henry, 513 U.S. 364, 365 (1995) (internal quotation marks and citations
11   omitted). Exhaustion of a habeas petitioner’s federal claims requires that
12   they have been fairly presented in each appropriate state court, including a
13   state supreme court with powers of discretionary review. Baldwin v. Reese,
14   541 U.S. 27, 29 (2004). In California, this generally entails direct or
15   collateral presentation to both the lower courts of appeal and the state
16   supreme court, though presentation to the state supreme court alone may
17   suffice. Ross v. Craven, 478 F.2d 240, 240-41 (9th Cir. 1973). To exhaust
18   one’s claims, the petitioner must also “alert[] [the state] court to the federal
19   nature of the claim.” Baldwin, 541 U.S. at 29. A petitioner may do so by
20   citing the source of federal law upon which he relies, or by labeling the claim
21   as “federal.” Id. at 32.
22                                    III. DISCUSSION
23        Respondent moved to dismiss on December 12, 2019, based on
24   Petitioner’s failure to exhaust his state court remedies. (MTD). At the time
25   of the filing of the motion, Respondent was correct. On that date, Petitioner’s
26   claims were still pending before the California Supreme Court. (Lodgment
27   Nos. 6, 7). Since then, however, Petitioner has exhausted his state court

                                             4
                                                                       19cv2191-GPC-MDD
1    remedies. (See Lodgment No. 4 (raising the same four grounds for relief as
2    the instant federal petition)); see also Cal. Courts, Appellate Courts Case
3    Info., Docket,
4    https://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=0&doc_id
5    =2272158&doc_no=S252859&request_token=NiIwLSEmXkw9WzBZSCJdSE
6    JIMEA0UDxTJiI%2BJz9RICAgCg%3D%3D (last updated Feb. 6, 2020 at
7    9:54 AM) (evincing that Petitioner’s December 2018 state habeas corpus
8    petition in the California Supreme Court was denied on January 29, 2020).
9    Therefore, it appears that Petitioner’s grounds for relief were exhausted on
10   January 29, 2020. Additionally, Petitioner requested a stay in his Petition
11   and in his opposition to Respondent’s motion to dismiss, although he has not
12   filed a formal motion. (ECF No. 1 at 4; Oppo. at 1). Based on the procedural
13   posture of this case and because Petitioner requested a stay in the Petition
14   and in his opposition, the Court RECOMMENDS Respondent’s motion to
15   dismiss be DENIED.3 Because Petitioner’s claims have since been
16   exhausted, the Court also RECOMMENDS that any request for a stay be
17   DENIED AS MOOT.
18                                    IV.   CONCLUSION
19         At the time Respondent filed the instant motion to dismiss, Petitioner’s
20   state court remedies had not been exhausted. However, Petitioner has since
21   exhausted his state court remedies. Therefore, the Court RECOMMENDS
22   that Respondent’s motion to dismiss be DENIED and that Petitioner’s
23   request for a stay be DENIED AS MOOT.
24
25
26   3The Court notes that dismissing the Petition for lack of exhaustion at the time the
     Petition was filed would only result in Petitioner having to immediately re-file his newly-
27   exhausted Petition.

                                                  5
                                                                                19cv2191-GPC-MDD
1         IT IS ORDERED that no later than February 28, 2020, any party to
2    this action may file written objections with the Court and serve a copy on all
3    parties. The document should be captioned “Objections to Report and
4    Recommendation.”
5         IT IS FURTHER ORDERED that any reply to the objections shall be
6    filed with the Court and served on all parties no later than March 13, 2020.
7    The parties are advised that failure to file objections within the specified time
8    may waive the right to raise those objections on appeal of the Court’s order.
9    See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998).
10        IT IS SO ORDERED.
11   Dated: February 6, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             6
                                                                      19cv2191-GPC-MDD
